t c summary opinion united_states tax_court william g applegate petitioner v commissioner of internal revenue respondent lucy s wang petitioner v commissioner of internal revenue respondent docket nos 19676-02s 19692-02s filed date william g applegate pro_se in docket no 19676-02s lucy s wang pro_se in docket no 19692-02s timothy s sinnott for respondent dean special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petitions were filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in william g applegate's and lucy s wang's federal_income_tax of dollar_figure the issues for decision are whether petitioners are entitled to deductions for employee business_expenses and whether ms wang is entitled to relief from joint_and_several_liability on a joint_return under sec_6015 the stipulated facts and the exhibits received into evidence are incorporated herein by reference at the time the petitions in these cases were filed both petitioners resided in attica indiana the court consolidated these cases for purposes of trial briefing and opinion because they involve common questions of law and fact background during taxable_year petitioner william g applegate mr applegate and petitioner lucy s wang ms wang were married to each other and they presently remain so petitioners timely filed a joint form_1040 u s individual_income_tax_return for which was prepared by ms wang using information 1in the notice_of_deficiency respondent allowed petitioners a previously unclaimed child_tax_credit of dollar_figure provided to her by mr applegate ms wang did not discuss the return with mr applegate ms wang is a graduate of purdue university holding a degree in engineering during taxable_year ms wang was employed as an environmental engineer with eli lilly co eli lilly her employer of years mr applegate is also a graduate of purdue university holding a bachelor of science degree in industrial supervision during mr applegate in his roles as president secretary shareholder and employee of driall inc driall earned dollar_figure driall a closely_held_corporation owned by mr applegate's family manufactures agricultural equipment and incinerators petitioners maintained joint savings and checking accounts ms wang's wages from eli lilly as well as checks from driall to mr applegate were deposited into their joint checking account ms wang had full access to both the joint savings and checking accounts she reviewed the monthly bank statements wrote checks and balanced the checkbook driall had a reimbursement policy in place during which covered a variety of expenses the reimbursable expenses included business use of personal vehicles business travel_expenses meals and entertainment_expenses and general business_expenses driall's reimbursement policies for business travel meals and entertainment and general business_expenses required an employee to obtain preapproval for the expenses before incurring them preapproval for business travel and general business_expenses could be obtained from the accounting department and the head of the department incurring the expense meals expenses in excess of dollar_figure per day and any entertainment_expenses also required preapproval but only from the accounting department mr applegate was the head of his department and the head of accounting and preapproved his own expenses during mr applegate paid the following expenses with respect to his employment with driall item amount mileage travel business_expenses meals entertainment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure mr applegate gave ms wang the receipts for his expenses and on their schedule a itemized_deductions petitioners claimed a total deduction for unreimbursed employee business_expenses of dollar_figure less the 2-percent agi floor of dollar_figure or dollar_figure mr applegate could have received reimbursement from driall for these expenses instead of deducting them on their tax_return respondent disallowed all of petitioners' claimed deductions for unreimbursed employee business_expenses petitioners also earned dollar_figure in taxable interest from the eli lilly credit_union which they failed to report on their return ms wang seeks relief from joint_and_several_liability for the deficiency pursuant to sec_6015 discussion unreimbursed employee business_expenses under sec_7491 the burden_of_proof may shift to the commissioner because the unreimbursed employee_business_expense issue is a question of law sec_7491 is inapplicable and the court decides the issue without regard to the burden_of_proof pursuant to sec_162 a taxpayer may deduct unreimbursed expenses which he actually paid and which were ordinary and necessary expenses of his trade_or_business 79_tc_1 because the business of a corporation is not considered the business of its shareholders or officers 287_us_410 unreimbursed expenditures undertaken for the benefit of the corporation by one of its officers generally are not deductible by the officer 308_us_488 mr applegate testified that he incurred expenses on behalf of driall in his capacity as a corporate officer he claims he sought reimbursement from driall for his expenses but driall did not have the funds to reimburse him what happened in practice is that mr applegate looked at driall's account to see if there was money available for reimbursement and did not seek reimbursement because he concluded that driall did not have sufficient funds mr applegate contends therefore that he is entitled to a deduction for these unreimbursed expenses respondent argues that the disallowed expenses were incurred by mr applegate on behalf of driall and that they are driall's expenses which may not be deducted by mr applegate as his own trade_or_business_expenses under sec_162 mr applegate was entitled to reimbursement from driall for the expenses_incurred on its behalf where such an arrangement exists the failure to claim such reimbursement from the corporation will not convert the corporation's expenses into the corporate employee's own deductible ordinary and necessary business_expenses 24_tc_21 thomas v commissioner tcmemo_1988_505 king v commissioner tcmemo_1980_373 ockrant v commissioner tcmemo_1966_60 worth v commissioner tcmemo_1961_39 had mr applegate requested reimbursement the agreement by the corporation to reimburse an employee or officer coupled with a failure to reimburse might have given rise to a debt due from driall to mr applegate for the unreimbursed amount see worth v commissioner supra the debt would be deductible only in the year in which it became worthless thomas v commissioner supra king v commissioner supra ockrant v commissioner supra worth v commissioner supra respondent's determination disallowing petitioners' deduction for unreimbursed employee business_expenses is sustained relief from joint_and_several_liability under sec_6015 generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse may seek relief from joint_and_several_liability under sec_6015 a spouse may qualify for relief from liability under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 114_tc_324 114_tc_276 the court's review is not limited to the commissioner's administrative record 122_tc_32 except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir ms wang seeks relief from liability under sec_6015 with respect to respondent's adjustments to the return for the disallowed employee business_expenses she does not qualify for relief under sec_6015 because she is still married to mr applegate see sec_6015 thus the court begins its analysis with sec_6015 a sec_6015 sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual makes a valid election respondent does not appear to dispute that ms wang satisfies two elements of sec_6015 namely those regarding joint_return and timely election under sec_6015 and e respectively additionally the parties stipulated that the employee business_expenses at issue are attributable to mr applegate's employment with driall thus ms wang has also satisfied the requirement that the understatement_of_tax resulting from the disallowed employee business_expenses must not be attributable to the individual seeking relief from the liability sec_6015 the court now considers whether ms wang satisfies the remaining two elements of sec_6015 with respect to the schedule a deductions for unreimbursed employee business_expenses the first of the two remaining elements of sec_6015 requires that ms wang in signing the return did not know and had no reason to know that there was an understatement see 182_f3d_275 4th cir affg tcmemo_1996_452 a requesting spouse has knowledge or reason to know of an understatement if he or she actually knew of the understatement or if a reasonably prudent taxpayer in his or her position at the time he or she signed the return could have been expected to know that the return contained an understatement or that further investigation was warranted butler v commissioner supra pincite in deciding whether a spouse has reason to know of an understatement the court undertakes a subjective inquiry there are several factors that are relevant to the court's analysis including but not limited to the alleged innocent spouse's level of education the spouse's involvement in the family's business and financial affairs and the culpable spouse's evasiveness and deceit concerning the couple's finances id pincite ms wang has a degree in engineering from purdue university and had full responsibility for the family finances she had full access to the family bank accounts reviewed the bank account statements monthly and maintained and balanced the family checkbook ms wang also prepared the tax_return for the year in issue finally mr applegate made no attempt to deceive ms wang about expenditures he made regarding his employment in fact she admits he gave her all his receipts for the expenditures ms wang simply made no effort to question him about them despite the fact that his expenses of over dollar_figure equaled almost percent of his income of dollar_figure the court finds that ms wang has failed to satisfy the requirements of sec_6015 therefore she does not qualify for relief under sec_6015 b sec_6015 ms wang may still qualify for relief however under sec_6015 sec_6015 grants the commissioner discretion to relieve from joint_and_several_liability an individual who files a joint_return relief from the underpayment is not available to ms wang under sec_6015 or c thus ms wang has satisfied sec_6015 as contemplated by sec_6015 the commissioner has prescribed guidelines in revproc_2000_15 sec_4 2000_1_cb_447 to be used in determining whether an individual qualifies for relief under that section revproc_2000_15 sec_4 c b pincite sets forth the threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 sec_6015 provides in pertinent part as follows sec_6015 relief from joint_and_several_liability on joint_return f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability 3the guidelines applicable herein are set forth in revproc_2000_15 2000_1_cb_447 which was in effect at the time ms wang's request for relief was made revproc_2000_15 supra has been superseded by revproc_2003_61 2003_32_irb_296 effective for requests for relief filed on or after date respondent does not dispute that ms wang has satisfied those threshold conditions where the requesting spouse satisfies the threshold conditions set forth in revproc_2000_15 sec_4 revproc_2000_15 sec dollar_figure sets forth the circumstances under which the commissioner will ordinarily grant relief to that spouse under sec_6015 ms wang was still married to mr applegate at the time she filed the claim for relief and thus has failed to satisfy all of the elements of revproc_2000_15 sec dollar_figure and does not qualify for relief under that section where as here the requesting spouse fails to qualify for relief under revproc_2000_15 sec_4 the commissioner may nonetheless grant the requesting spouse relief under revproc_2000_15 sec_4 revproc_2000_15 sec_4 and pincite_1_cb_448 sets forth six positive and six negative factors that are to be considered in determining whether to grant relief the revenue_procedure makes clear that no single factor is to be determinative in any particular case that all factors are to be considered and weighed appropriately and that the list of factors is not intended to be exhaustive the sole factor weighing in favor of granting relief for ms wang is that the items giving rise to the deficiency--the schedule a employee_business_expense deductions--are attributable solely to mr applegate there are however several factors weighing against granting relief to ms wang first she clearly knew about the employee_business_expense deductions because mr applegate gave her his receipts and she used them to prepare their tax_return second ms wang received significant benefit from mr applegate's employee_business_expense deductions his expenses of dollar_figure equaled almost percent of their gross_income and constituted almost percent of their total itemized_deductions finally ms wang has provided no information at all to show that she will experience economic hardship if relief from the liability is not granted accordingly the court concludes that it is not inequitable under sec_6015 to hold ms wang liable for the deficiency reviewed and adopted as the report of the small_tax_case division decisions will be entered for respondent in docket nos 19676-02s and 19692-02s
